 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    GARLAND A JONES,                           Case No. 1:17-cv-00281-LJO-SKO (PC)
12                        Plaintiff,
                                                 ORDER DISREGARDING PLAINTIFF’S
13             v.                                MOTION FOR CERTIFICATE OF
                                                 APPEALABILITY
14    MAILROOM OFFICIALS, et al.,
                                                 (Doc. 26)
15                        Defendants.
16

17            This action was dismissed on January 9, 2019, with prejudice, for Plaintiff’s failure to
18   state a claim under section 1983. 28 U.S.C. § 1915A. On February 25, 2019, Plaintiff filed a
19   motion seeking the issuance of a certificate of appealability. (Doc. 26.) A certificate of
20   appealability must be obtained to appeal a decision in habeas proceedings; it has no application in
21   this civil rights case. 28 U.S.C. § 2253(c)(1)(A); Miller-El v. Cockrell, 537 U.S. 322, 335-36
22   (2003). Accordingly, Plaintiff’s motion, (Doc. 26), is DISREGARDED since unnecessary.
23
     IT IS SO ORDERED.
24

25   Dated:     February 26, 2019                                  /s/   Sheila K. Oberto                .
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28

                                                       1
